Exhibit 10.1

 

To:

GulfMark Americas, Inc. (the “Borrower”)

 

GulfMark Management, Inc. (the “Pledgor” and, together with the Borrower, “you”)

842 West Sam Houston Parkway North, Suite 400

Houston, Texas 77024

United States

Attention: Chief Financial Officer

    From: The Royal Bank of Scotland plc (in its capacity as Agent for the
Lenders)  

Syndicated Loans Agency

Corporate & Institutional Banking,

250 Bishopsgate

London, EC2M 4AA

United Kingdom

 

     

31 May 2017

 

Dear Sirs,

 

Multicurrency Facility Agreement dated 26 September 2014 (as amended,
supplemented and/or restated from time to time and as last amended on 31 March
2016) (the “Facility Agreement”, capitalised terms used but not defined herein
as therein defined)

  

1. Introduction    

1.1.

Reference is made to the Facility Agreement, the letter agreement, dated 8 March
2017, between the Parent, the Borrower and the Agent (the “Interim Funding
Letter”) and the letter agreement dated 19 May 2017 between you and the Agent
(the “19 May Forbearance Letter”). This letter is referred to as the “First
Extension Letter”.

 

1.2.

You have requested, and the Agent (acting on the instructions of all the
Lenders) has agreed to forbear from exercising any remedies in respect of the
Enumerated Defaults (as defined in the 19 May Forbearance Letter) during the
First Extended Forbearance Period (as defined below) on the terms of this First
Extension Letter.

   

2. The First Extended Forbearance Period    

2.1.

During the First Extended Forbearance Period, the Agent (acting on the
instructions of all the Lenders) hereby agrees to waive, each Default and/or
Event of Default which is an Enumerated Default (as defined in the 19 May
Forbearance Letter) (and to forbear from exercising any rights or remedies under
the Finance Documents as a result of any such Default and/or Event of Default
which is an Enumerated Default) on the terms and conditions of the 19 May
Forbearance Letter and this First Extension Letter. All references to the
“Forbearance Period” in the 19 May Forbearance Letter shall mean the Forbearance
Period, as extended during the First Extended Forbearance Period.

 

 

2.2.

The “First Extended Forbearance Period” is the period beginning on the date that
the conditions set forth in Clause 4 below have been satisfied and ending on the
earliest to occur of (x) 11:59 p.m. (New York Time) 16 June 2017, (y) the
occurrence of any Early Termination Event (as defined in the 19 May Forbearance
Letter) or (z) entry of a final order pursuant to 11 U.S.C. §§ 362, 363, and 364
authorizing on a final basis the DIP Intercompany Facility and DIP Intercompany
Finance Documents (each as defined in the Interim Order).

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.

No other amendments; reservation of rights; no waiver

 

Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Interim Funding Letter and the
19 May Forbearance Letter shall remain in full force and effect; provided that
capitalised terms defined herein shall apply to the 19 May Forbearance Letter
mutatis mutandis.

 

4.

Conditions to First Extended Forbearance Period

 

The First Extended Forbearance Period shall commence upon the satisfaction of
the following conditions precedent, each in form and substance satisfactory to
the Agent (acting on the instructions of the Majority Lenders), and remain in
effect only so long as such conditions remain so satisfied:

 

 

4.1.

the Parent shall have filed a stipulation to the Interim Order extending the
effectiveness of Paragraph 22 thereof, which the court shall have approved and
provisions of such Paragraph 22 shall remain effective until 16 June 2017;

 

 

4.2.

the Borrower (or the Parent on the Borrower’s behalf) has (i), to the extent
invoiced on or prior to the date hereof, paid all outstanding fees and expenses
of financial advisor and counsel to the Agent required to be paid pursuant to
the terms of the Facility Agreement and the Forbearance Documents; and (ii)
following the date hereof, duly and punctually pays all such fees and expenses
promptly upon receipt of invoices and in any event within the time limits
required by such documents (or any later time that the Agent, in its sole
discretion, may agree); and

 

 

4.3.

the Borrower continues to be in material compliance with all other terms of this
First Extension Letter, the Interim Funding Letter and the Forbearance
Documents.

 

5.

Covenants of the Borrower

 

The Borrower (or its advisors on its behalf) shall, or shall cause the Parent
(or its advisors on its behalf) to, provide weekly updates to the Agent on the
status of the Chapter 11 Case and negotiations between GulfMark Rederi A.S. (the
“NOK Borrower”) and DNB Bank ASA for the extension or expansion of that certain
NOK 600 million Amended and Restated Multi-Currency Revolving Credit Facility
Agreement, dated 23 October 2014 (the “NOK Facility”).

 

6.

More Favourable Terms

 

To the extent that any other forbearance or standstill agreement entered into by
the Parent or any of its subsidiaries (any such agreement, a “Third Party
Forbearance Agreement”), or any amendment to any Third Party Forbearance
Agreement entered into or agreed on or after the date of this First Extension
Letter during the First Extended Forbearance Period, provides any benefit or
right (including, without limitation, the benefit of a forbearance period of
shorter duration than the First Extended Forbearance Period) to any creditor
party thereto that is more favourable than any benefit or right provided under
this First Extension Letter, taking into account the terms and conditions
currently in effect with such creditor party, notwithstanding the relevant Third
Party Forbearance Agreement, this First Extension Letter shall be amended so as
to cause any such benefit or right to be made available to the Lenders
concurrently with making any such benefit or right available, and on comparable
terms as it is made available, to any such other creditor. The Borrower agrees
to provide copies of any Third Party Forbearance Agreement or any amendments to
Third Party Forbearance Agreements to the Lenders promptly, but in any event
within two (2) Business Days, of execution thereof.

 

 

 
 

--------------------------------------------------------------------------------

 

 

7.

Tolling of time periods

 

The parties hereto agree that the running of all statutes of limitation and the
doctrine of laches applicable to all claims or causes of action that the Agent
or any Lender may be entitled to take or bring to enforce its rights and
remedies against you are, to the fullest extent permitted by law, tolled and
suspended during the First Extended Forbearance Period.

 

8.

Counterparts

 

This First Extension Letter may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of this First Extension Letter.

 

9.

Governing law, jurisdiction and enforcement

   

This First Extension Letter and any non-contractual arrangements arising out of
or in relation to it shall be governed by English law. This First Extension
Letter is a Finance Document. The provisions of Clauses 44 (Remedies and
Waivers) and 49 (Enforcement) of the Facility Agreement shall apply in relation
to this First Extension Letter as if such provisions were restated in this First
Extension Letter in their entirety, but with references in Clause 49
(Enforcement) to “Finance Documents” and “this Agreement” construed to refer to
this First Extension Letter.

 

 

 

[Signature Pages Follow]

 

 

 
 

--------------------------------------------------------------------------------

 

 

Please confirm your acceptance to the foregoing terms and conditions by signing
the acceptance of this letter below.

 

Yours faithfully

 

The Agent

 

/s/ Paul Keilty

……………………………………………………

For and on behalf of

The Royal Bank of Scotland plc (acting on the

instructions of all the Lenders)

 

 

 
 

--------------------------------------------------------------------------------

 

  

Accepted and agreed by:

 

The Borrower

 

 

 

/s/ J. Mitchell

…………………………………………………

For and on behalf of

GulfMark Americas, Inc.

 

 

 

 

May 31, 2017

…………………………………

Date

The Pledgor

 

 

 

/s/ J. Mitchell

…………………………………………………

For and on behalf of

GulfMark Management, Inc.

 

 

 

May 31, 2017

…………………………………

Date

 

 